DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-7, drawn to a binder resin for electrodes.
Group II, claim 8, drawn to a binder resin composition for electrodes.
Group III, claims 9-11 & 16, drawn to an electrode mixture paste.
Group IV, claim 12, drawn to a method for producing an electrode.
Group V, claims 13-15, drawn to an electrode.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
If the Applicant elects Group I
Species I, claims 2-4, wherein the polyimide-based resin comprises a polyimide obtained from a tetracarboxylic acid component and a diamine component, wherein at least one of the tetracarboxylic acid component or the diamine component comprises an aliphatic compound in an amount of 50 mol% or more.
Species II, claims 5-7, wherein the polyimide-based resin comprises an addition-reactive imide oligomer having an addition-reactive group at least of the ends of an imide oligomer having an average degrees of polymerization of 50 or less.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 1.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and Groups II-Vthe binder resin for electrodes according to claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Yamashita et al. (US 20150325848 A1).
Regarding claim 1, Yamashita discloses a binder resin for electrodes [0034] consisting of a polyimide-based resin ([0049], [0056]).  
Yamashita further discloses that the method for manufacturing the binder resin for electrodes comprises: polymerizing acid anhydride components (s-BPDA) [0064] and diamine components (ODA and PPD) [0064] in NMP while being heated [0064], to obtain a polyimide solution which was then subjected to drying to obtain a binder resin [0065].
 The instant specification discloses that the method for manufacturing the binder resin for electrodes comprises: polymerizing acid anhydride components (ODPA, s-BPDA, and PETA) [0059] and diamine components (ODA and PPD) [0059] in NMP while being heated [0054], to obtain a polyimide solution which was then subjected to drying to obtain a binder resin.
Since Yamashita discloses a similar method of manufacturing the binder resin for electrodes with respect to the instant specification, a substantially identical binder resin for electrodes would be expected to include wherein the polyimide-based resin has a melting point of 300°C or lower.
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the polyimide-based resin of Yamashita to have the claimed melting point because the binder resin for electrodes of Yamashita and the binder resin for electrodes of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Group II and Groups I & III-V lack unity of invention because even though the inventions of these groups require the technical feature of the binder resin for electrodes according to claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Yamashita et al. (US 20150325848 A1).
Regarding claim 1, Yamashita discloses a binder resin for electrodes [0034] consisting of a polyimide-based resin ([0049], [0056]).  
Yamashita further discloses that the method for manufacturing the binder resin for electrodes comprises: polymerizing acid anhydride components (s-BPDA) [0064] and diamine components (ODA and PPD) [0064] in NMP while being heated [0064], to obtain a polyimide solution which was then subjected to drying to obtain a binder resin [0065].
 The instant specification discloses that the method for manufacturing the binder resin for electrodes comprises: polymerizing acid anhydride components (ODPA, s-BPDA, and PETA) [0059] and diamine components (ODA and PPD) [0059] in NMP while being heated [0054], to obtain a polyimide solution which was then subjected to drying to obtain a binder resin.
Since Yamashita discloses a similar method of manufacturing the binder resin for electrodes with respect to the instant specification, a substantially identical binder resin for electrodes would be expected to include wherein the polyimide-based resin has a melting point of 300°C or lower.
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the polyimide-based resin of Yamashita to have the claimed melting point because .
Group III and Groups I-II & IV-V lack unity of invention because even though the inventions of these groups require the technical feature of the electrode mixture paste according to claim 9, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Yamashita et al. (US 20150325848 A1).
Regarding claim 1, Yamashita discloses a binder resin for electrodes [0034] consisting of a polyimide-based resin ([0049], [0056]).  
Yamashita further discloses that the method for manufacturing the binder resin for electrodes comprises: polymerizing acid anhydride components (s-BPDA) [0064] and diamine components (ODA and PPD) [0064] in NMP while being heated [0064], to obtain a polyimide solution which was then subjected to drying to obtain a binder resin [0065].
 The instant specification discloses that the method for manufacturing the binder resin for electrodes comprises: polymerizing acid anhydride components (ODPA, s-BPDA, and PETA) [0059] and diamine components (ODA and PPD) [0059] in NMP while being heated [0054], to obtain a polyimide solution which was then subjected to drying to obtain a binder resin.
Since Yamashita discloses a similar method of manufacturing the binder resin for electrodes with respect to the instant specification, a substantially identical binder resin for electrodes would be expected to include wherein the polyimide-based resin has a melting point of 300°C or lower.
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the polyimide-based resin of Yamashita to have the claimed melting point because the binder resin for electrodes of Yamashita and the binder resin for electrodes of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 9, modified Yamashita discloses all the limitations of the binder resin for electrodes above and further discloses an electrode mixture paste [0066], comprising the binder resin [0066], an electrode active material [0066], and a solvent [0066].
Group IV and Groups I-III & V lack unity of invention because even though the inventions of these groups require the technical feature of the electrode mixture paste according to claim 9, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Yamashita et al. (US 20150325848 A1).
Regarding claim 1, Yamashita discloses a binder resin for electrodes [0034] consisting of a polyimide-based resin ([0049], [0056]).  
Yamashita further discloses that the method for manufacturing the binder resin for electrodes comprises: polymerizing acid anhydride components (s-BPDA) [0064] and diamine components (ODA and PPD) [0064] in NMP while being heated [0064], to obtain a polyimide solution which was then subjected to drying to obtain a binder resin [0065].
 The instant specification discloses that the method for manufacturing the binder resin for electrodes comprises: polymerizing acid anhydride components (ODPA, s-BPDA, and PETA) 
Since Yamashita discloses a similar method of manufacturing the binder resin for electrodes with respect to the instant specification, a substantially identical binder resin for electrodes would be expected to include wherein the polyimide-based resin has a melting point of 300°C or lower.
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the polyimide-based resin of Yamashita to have the claimed melting point because the binder resin for electrodes of Yamashita and the binder resin for electrodes of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 9, modified Yamashita discloses all the limitations of the binder resin for electrodes above and further discloses an electrode mixture paste [0066], comprising the binder resin [0066], an electrode active material [0066], and a solvent [0066].
Group V and Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of the electrode mixture paste according to claim 9, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Yamashita et al. (US 20150325848 A1).
Regarding claim 1, Yamashita discloses a binder resin for electrodes [0034] consisting of a polyimide-based resin ([0049], [0056]).  
Yamashita further discloses that the method for manufacturing the binder resin for electrodes comprises: polymerizing acid anhydride components (s-BPDA) [0064] and diamine components (ODA and PPD) [0064] in NMP while being heated [0064], to obtain a polyimide solution which was then subjected to drying to obtain a binder resin [0065].
 The instant specification discloses that the method for manufacturing the binder resin for electrodes comprises: polymerizing acid anhydride components (ODPA, s-BPDA, and PETA) [0059] and diamine components (ODA and PPD) [0059] in NMP while being heated [0054], to obtain a polyimide solution which was then subjected to drying to obtain a binder resin.
Since Yamashita discloses a similar method of manufacturing the binder resin for electrodes with respect to the instant specification, a substantially identical binder resin for electrodes would be expected to include wherein the polyimide-based resin has a melting point of 300°C or lower.
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the polyimide-based resin of Yamashita to have the claimed melting point because the binder resin for electrodes of Yamashita and the binder resin for electrodes of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
During a telephone conversation with Neil Bartfeld (Reg. No. 39,901) on 3/18/2022 a provisional election was made without traverse to prosecute the invention of Group I, Species I (claims 1-4).  Affirmation of this election must be made by applicant in replying to this Office Group I, Species II (claims 5-7), Group II (claim 8), Group III, (claims 9-11, and 16), Group IV (claim 12), and Group V (claims 13-15) are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (US 20150325848 A1).
Regarding claim 1, Yamashita discloses a binder resin for electrodes [0034] consisting of a polyimide-based resin ([0049], [0056]).  
Yamashita further discloses that the method for manufacturing the binder resin for electrodes comprises: polymerizing acid anhydride components (s-BPDA) [0064] and diamine components (ODA and PPD) [0064] in NMP while being heated [0064], to obtain a polyimide solution which was then subjected to drying to obtain a binder resin [0065].
 The instant specification discloses that the method for manufacturing the binder resin for electrodes comprises: polymerizing acid anhydride components (ODPA, s-BPDA, and PETA) [0059] and diamine components (ODA and PPD) [0059] in NMP while being heated [0054], to obtain a polyimide solution which was then subjected to drying to obtain a binder resin.
Since Yamashita discloses a similar method of manufacturing the binder resin for electrodes with respect to the instant specification, a substantially identical binder resin for electrodes would be expected to include wherein the polyimide-based resin has a melting point of 300°C or lower.
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the polyimide-based resin of Yamashita to have the claimed melting point because the binder resin for electrodes of Yamashita and the binder resin for electrodes of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 2, modified Yamashita discloses all the limitations of the binder resin for electrodes above and further discloses wherein the polyimide-based resin comprises a polyimide obtained from a tetracarboxylic acid component ([0064]; s-BPDA) and a diamine component ([0064]; ODA and PPD).
Furthermore, since modified Yamashita [0064] discloses the same tetracarboxylic acid component and the same diamine component that is used in the instant specification ([0054], [0059]), the same amount of aliphatic compound should be expected. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, modified Yamashita further inherently discloses wherein at least one of the tetracarboxylic acid component or the diamine component comprises an aliphatic compound in an amount of 50 mol% or more.
Regarding claim 3, modified Yamashita discloses all the limitations of the binder resin for electrodes above and further discloses that the method for manufacturing the binder resin for electrodes comprises: polymerizing acid anhydride components (s-BPDA) [0064] and diamine components (ODA and PPD) [0064] in NMP while being heated [0064], to obtain a polyimide solution which was then subjected to drying to obtain a binder resin [0065].
 The instant specification discloses that the method for manufacturing the binder resin for electrodes comprises: polymerizing acid anhydride components (ODPA, s-BPDA, and PETA) [0059] and diamine components (ODA and PPD) [0059] in NMP while being heated [0054], to obtain a polyimide solution which was then subjected to drying to obtain a binder resin.
Since Yamashita discloses a similar method of manufacturing the binder resin for electrodes with respect to the instant specification, a substantially identical binder resin for 

    PNG
    media_image1.png
    192
    374
    media_image1.png
    Greyscale

wherein R1 is a tetravalent group having one or two aromatic rings; and R2 is a divalent alkylene group having 1 to 20 carbon atoms.
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the polyimide of modified Yamashita to have the claimed structural units because the binder resin for electrodes of Yamashita and the binder resin for electrodes of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 4, modified Yamashita discloses all the limitations of the binder resin for electrodes above and further discloses that the method for manufacturing the binder resin for electrodes comprises: polymerizing acid anhydride components (s-BPDA) [0064] and diamine components (ODA and PPD) [0064] in NMP while being heated [0064], to obtain a polyimide solution which was then subjected to drying to obtain a binder resin [0065].
 The instant specification discloses that the method for manufacturing the binder resin for electrodes comprises: polymerizing acid anhydride components (ODPA, s-BPDA, and PETA) [0059] and diamine components (ODA and PPD) [0059] in NMP while being heated [0054], to obtain a polyimide solution which was then subjected to drying to obtain a binder resin.
Since Yamashita discloses a similar method of manufacturing the binder resin for electrodes with respect to the instant specification, a substantially identical binder resin for electrodes would be expected to include wherein the R1 in the chemical formula (1) is one or more groups selected from the group consisting of tetravalent groups of the following chemical formulas (2) to (5):

    PNG
    media_image2.png
    480
    312
    media_image2.png
    Greyscale

Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the polyimide of modified Yamashita to have the claimed structural units because the binder resin for electrodes of Yamashita and the binder resin for electrodes of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/AARON J SALTER/Examiner, Art Unit 1724      

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759